Citation Nr: 1040748	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	William Turkish, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim for service connection for a cervical spine 
disability and lumbar spine disability.

In an October 2007 decision, the Board denied the claim.  The 
appellant appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims.  In an October 2010 
Memorandum Opinion, the Court remanded the claim to the Board for 
readjudication.

The issues of entitlement to service connection for a lumbar 
spine disability and for a cervical spine disability are REMANDED 
to the RO.


FINDINGS OF FACT

1.  The claim for service connection for a cervical spine 
disability was previously denied in April 2000 and March 2002 
rating decisions.  The Veteran was notified of those decisions 
but did not perfect an appeal.

2.  The evidence received since the March 2002 denial of the 
claim for service connection for a cervical spine disability is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating the 
Veteran's claim.

3.  The claim for service connection for a lumbar spine 
disability was previously denied in April 2000 and March 2002 
rating decisions.  The Veteran was notified of those decisions 
but did not perfect an appeal.

4.  The evidence received since the March 2002 denial of the 
claim for service connection for a lumbar spine disability is new 
in that it is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it raises 
a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2000 and March 2002 rating decisions that denied 
the claim for service connection for a cervical spine disability 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a cervical spine disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The April 2000 and March 2002 rating decisions that denied 
the claim for service connection for a lumbar spine disability 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

4.  New and material evidence has been received to reopen the 
claim for service connection for a lumbar spine disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for cervical and lumbar spine disabilities in April 
2000 and March 2002 rating decisions.  At the time of the March 
2002 decision, the RO found that there was no evidence of a 
chronic cervical or lumbar spine disability in-service, or a 
showing of continuity of symptoms that would relate an in-service 
injury to the current disabilities, and the claims were denied.

Although in the June 2005 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the April 2000 and March 2002 decisions became final 
because the Veteran did not file a timely appeal.

The claim for service connection for a cervical spine disability 
and a lumbar spine disability may be reopened if new and material 
evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed an application to reopen his claim in 
October 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
March 2002 consisted of the Veteran's service medical records, 
private treatment records evidencing treatment for a cervical 
spine disability and lumbar spine disability following a 1999 
slip-and-fall, and the Veteran's own statements.  The RO found 
that although the Veteran's service medical records demonstrated 
a current cervical spine and lumbar spine disability, the service 
medical records did not demonstrate that the in-service treatment 
for a fall from the chair and for injuries related to a parachute 
jump resulted in a chronic disability, and that the current 
disabilities, diagnosed 16 years later, had not been shown to 
relate to those in-service injuries.  Accordingly, the claims 
were denied.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in March 2002 is 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claims.

In support of his application to reopen his claim, the Veteran 
submitted two private medical opinions, dated in August 2007 and 
January 2010, stating that the Veteran's current lumbar spine and 
cervical spine disabilities were related to a 1982 in-service 
parachute injury.  At the time of the initial denial of service 
connection, a medical opinion demonstrating a positive link 
between the Veteran's service and his current disability had not 
been provided.  Therefore, the new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303 (2009).  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). 

Additionally, the Veteran contends that since the 1982 parachute 
injury, he has experienced recurrent back pain that was later 
aggravated by his 1999 on-the-job slip-and-fall injury.  The 
Veteran's statements are presumed credible for the purposes of 
reopening a claim for service connection.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered, when a veteran's claim seeks 
disability benefits).

Accordingly, the Board finds that new and material evidence has 
been submitted and the claims for service connection for lumbar 
spine and cervical spine disabilities is reopened.  To that 
extent only, the claims are allowed.


ORDER

The claim for service connection for a cervical spine disability 
is reopened.  To that extent only, the appeal is allowed.

The claim for service connection for a lumbar spine disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition 
of the claims for service connection for a cervical spine 
disability and a lumbar spine disability.

First, the Veteran has submitted a decision from the Social 
Security Administration (SSA) demonstrating an award of benefits 
based partially on his cervical and lumbar spine disabilities.  
While SSA records and decisions are not controlling for VA 
determinations, it appears that those records are pertinent to 
the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is 
put on notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493 (1992).  Because it appears the 
complete records upon which that grant of benefits was based are 
not included in the claims folder, those records should be 
obtained on remand.

The Veteran contends that his cervical and lumbar spine 
disabilities are related to over 50 parachute jumps he completed 
in service, and in particular, a parachute injury he sustained in 
December 1982.  Alternatively, he contends that his current 
disabilities are due to a fall from a chair while in service, or 
to his pes planus, which was noted in service and eventually lead 
to knee disabilities, which he avers also aggravated his neck and 
back.  Further, he contends that the 1999 on-the-job slip-and-
fall aggravated his preexisting neck and back injuries.  He 
contends that prior to the slip-and-fall, he had not sought 
treatment for his neck and back because he was fearful of the 
standard of care at the VA due to his prior experiences in 
service, and because he could not afford private treatment.  

Service medical records show that on April 1980 enlistment 
examination, it was noted that the Veteran suffered from pes 
planus.  In September 1982, the Veteran complained of a back 
injury due to a fall out of a chair three days earlier.  The 
assessment was low back pain.  In late December 1982, the 
appellant complained of neck pain on both sides after a physical 
training test the prior day.  He was referred to a Troop Medical 
Clinic where he complained of an injury to his neck on a 
parachute jump approximately six days earlier.  The neurological 
examination was grossly normal.  There was a muscle facet spasm 
on the right.  An X-ray of the cervical spine was within normal 
limits.  The assessment was "CMS" C4, C5.  Four days later, when 
seen for follow-up, the assessment was resolving "CMS."  In 
January 1983, the Veteran reported that he was unable to put 
pressure on his right foot.  He was diagnosed with plantar 
fasciitis.  At his March 1983 separation examination, it was 
noted that his spine was tender along the lower rib left 
posteriorly.  The appellant reported that since his last physical 
examination, he had back problems and neck injuries.  Back strain 
was noted.  It was also noted that he had pes planus.

Private medical records dated from June 1999 show that the 
Veteran was injured when he slipped on a fishing boat at work 
approximately nine days earlier.  He had sought treatment at an 
emergency room three days after the fall but the pain, including 
neck and low back pain, was persistent and progressive.  He 
denied any previous episodes of shoulder pain in the past.  He 
was diagnosed with a herniated disc at C6-7 and a herniated disc 
at L5-S1 with clinical radiculopathy.  A medical progress note in 
February 2000 for follow-up of indicated that his symptoms all 
stemmed from an injury that occurred in June 1999.

VA treatment records show that in September 2004, the Veteran re-
injured his back when he moved awkwardly on a ladder.  The 
diagnosis at that time was radicular low back pain.  An MRI of 
the lumbar spine revealed disc protrusion at L5-S1 and disc bulge 
at L3-L4, L4-L5.  

In May 2005, after reviewing the claims file, including the 
service medical records, and physically examining the Veteran, a 
VA examiner concluded that an opinion could not be made with 
respect to the Veteran's lumbar spine disability without resort 
to speculation.  In his discussion, the examiner appeared to be 
puzzled by the lack of mention of a low back injury following the 
in-service parachute jump and that the Veteran's radiculopathy 
reportedly began just one year prior to the VA examination.  
However, because the VA examiner was unable to provide any 
opinion on the etiology of the Veteran's lumbar spine disability 
without resort to mere speculation, that examination finding 
amounts to nonevidence, neither for nor against the Veteran's 
claim because service connection may not be based on speculation 
or remote possibility.  The opinion is therefore inadequate for 
rating purposes.

In August 2007, the Veteran's private physician stated that the 
Veteran had relayed that five years previously, he had injured 
his neck and back in a parachute jump.  The physician went on to 
state that he reviewed the service medical records that 
documented the 1982 parachute injury and stated that he believed 
that those injuries contributed to the Veteran's eventual need 
for back surgery.

In December 2009, the Veteran's VA physician stated that she had 
reviewed two pages from the Veteran's service medical records 
documenting the parachute injury, and that it was very likely 
that the Veteran sustained permanent injury to his neck, 
thoracic, and lumbar spine at the time of the in-service 
parachute injury.  In January 2010, the same VA physician stated 
that the Veteran's cervical spine surgery that he underwent that 
same month was more likely than not secondary to the old 
parachute injury to his neck and back.

In January 2010, the Veteran's private physician stated that the 
Veteran had recently had a cervical discectomy and fusion at C6-
C7 which was more likely than not related to the 1982 parachute 
injury.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Although the Board is mindful that the 
Veteran has submitted four positive opinions in support of his 
claim, each opinion was based upon the Veteran's statements and 
partial review of the pertinent evidence, including limited 
service medical records and post-service medical records.  The 
Board is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background, as the positive opinions appear to have been 
in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460- 61 (1993).  Additionally, the opinions do not provide any 
rationale for the conclusions reached.  If the examiner does not 
provide a rationale for the opinion, that weighs against the 
probative value of the opinion. Sklar v. Brown, 5 Vet. App. 140 
(1993).  Accordingly, the Board finds that the positive medical 
opinions, alone, do not substantiate the Veteran's claims.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for a cervical spine and lumbar 
spine disability, it is necessary to have a medical opinion 
discussing the relationship between his disabilities and service 
based upon a thorough review of the record, comprehensive 
examination of the Veteran, and adequate rationale.  The Board 
notes that the examiner must consider lay statements regarding 
in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did not 
comment on Veteran's report of in-service injury and relied on 
lack of evidence in service medical records to provide negative 
opinion).  Therefore, the Board finds that an examination and 
opinion is necessary in order to fairly decide the merits of the 
Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the decision granting the 
Veteran disability benefits and the medical 
records upon which the decision was based.

2.  Schedule the Veteran for a VA examination 
to ascertain the etiology of his cervical 
spine and lumbar spine disabilities.  The 
claims file must be reviewed by the examiner 
and the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's cervical spine disability and 
lumbar spine disability are related to his 
active service, including the September 1982 
fall from a chair, the December 1982 in-
service parachute jump, or to his pes planus?  
In addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in service 
and his statements of continuous symptoms of 
a cervical spine and lumbar spine disability 
after service.  If the Veteran's cervical 
spine and lumbar disability are more likely 
attributable to factors unrelated to his 
military service, to include the 1999 on-the-
job slip-and-fall, the examiner should 
specifically so state.

3.  Then, readjudicate the claims.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


